DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 11-18, and 20 are pending, claims 9-10 and 19 are cancelled, and claims 1-8, 11-18, and 20 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Objections
Claim 3 is objected to because of the following informalities:  “a drainage tier” should read “the drainage tier”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electromagnetic tracking system” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2016/0000414), in view of Lloyd (US 2011/0118575) and Toida (US 2002/0037252).
Regarding claim 1, Brown discloses a method of lymphatic specimen tracking, visualization, and lymph node drainage pathway determination, the method comprising: receiving computed tomographic (CT) image data corresponding to a CT scan (utilizes CT image data [0042]); generating a three-dimensional (3D) model of at least a portion Brown is silent regarding determining an expected lymph node drainage pathway away from a region of interest through the one or more lymph nodes; displaying the 3D model and the expected lymph node drainage pathway; analyzing the one or more lymph nodes based on the tracked location of the surgical instrument; measuring radiation emission levels from the region of interest; and outputting lymph node information data including the measured radiation emission levels measure for the one or more lymph nodes at the location of the surgical instrument and continually updating the outputted lymph node information data as the tracked location of the surgical instrument changes.  
Lloyd teaches a procedure/method for optical detection of the sentinel lymph node location in order to guide surgical procedures ([0002]). An injection of a radioactive tracer, a blue dye, or both into the area around an original cancer site ([0004]). The tracer is carried to the sentinel node by lymphatic vessels, which is the lymph node most likely to contain cancer cells ([0004]). A wide field-of-view gamma camera is used to image the location of the radiotracer to map the drainage pattern of the lymphatic fluid from the skin to the lymph nodes ([0004]). By showing where the cancer is likely to have spread, the map enables the surgeon to plan the full procedure prior to the first 
Toida teaches using a gamma probe (80, figure 1) for measuring the quantity of gamma radiation in a sentinel lymph node and a gamma radiation quantity display portion (90, figure 1) for displaying the measured value obtained by the gamma probe ([0038]).
It would have been obvious to one of ordinary skill in the art to modify the method of Brown to inject a radioactive tracer/blue, image the location using a gamma camera, map the drainage pattern of lymphatic fluid, and detect the radioactive tracer with gamma probe and/or directly visualize the blue dye through the catheter as taught by Lloyd ([0004]). Doing so would show where cancer is likely to have spread, enable the surgeon to plan the full procedure prior to the first incision, and further guide the surgeon during surgery ([0004]). Additionally, it would have been obvious to modify the method of Brown and Lloyd to use the gamma probe to measure the quantity of gamma radiation and display the measured value obtained by the gamma probe as taught by Toida. Doing so would display the quantity of gamma radiation in a lymph node ([0038]; Toida). The modified method would comprise determining an expected lymph node drainage pathway away from a region of interest through the one or more lymph nodes (map drainage pattern [0004]; Lloyd); displaying the 3D model and the expected lymph node drainage pathway (views of 3D model may be presented…selection of a suitable pathway [0042]; Lloyd); analyzing the one or more lymph nodes (directly visualize the blue dye or detect the radioactive tracer using a gamma probe [0004]; Lloyd) based on the tracked location of the surgical instrument (the modified method of Brown, Lloyd, and Toida would comprise analyzing the one or more lymph nodes based on the tracked location of the surgical instrument; imaging assembly in bronchoscope tip 50, figure 1 [0005]; orientation of dynamic 3D model 614 automatically updates based on movement of the EM sensor 94, figure 1 [0050]; Brown); measuring radiation emission levels from the region of interest (measuring the quantity of gamma radiation [0038]; Toida); and outputting lymph node information data including the measured radiation emission levels measured for the one or more lymph nodes at the location of the surgical instrument (displaying the measured value obtained by the gamma probe [0038]; Toida) and continually updating the outputted lymph node information data as the tracked location of the surgical instrument changes (the modified method of Brown, Lloyd, and Toida would comprise “continually updating the outputted lymph node information data…instrument changes”; real-time image [0051]; Brown would show the measured value obtained by the gamma probe [0038] as taught by Toida or the blue dye [0004] as taught by Lloyd).  
Regarding claim 2, Lloyd further teaches identifying the one or more lymph nodes in the 3D model includes: identifying drainage tiers of the one of more lymph nodes (drainage pattern [0004]; Lloyd), wherein the drainage tiers are sentinel nodes (carry the tracer to the sentinel node [0004]), one or more secondary nodes, and/or one or more tertiary nodes.  
Regarding claim 3, Lloyd further teaches identifying the drainage tiers of the one of more lymph nodes includes: color-coding the one or more lymph nodes based on a drainage tier corresponding to the one or more lymph nodes (radioactive tracer, a blue dye, or both [0004]; Lloyd).  
Regarding claim 4, Lloyd and Toida further teach injecting the region of interest with a marking agent (injection of a radioactive tracer, a blue dye, or both [0004]; Lloyd); sampling the one of more lymph nodes based on the expected lymph node drainage pathway (removing a small sample of lymph tissue [0003]); and measuring the marking agent within the one or more lymph nodes (direct visualization…detecting the radioactive tracer [0004]; Lloyd | measuring the quantity of gamma radiation in a sentinel lymph node [0038]; Toida).  
Regarding claim 5, Lloyd further teaches the marking agent is selected from the group consisting of an optical coloring agent and a radioactive tracer (a radioactive tracer, a blue dye, or both [0004]; Lloyd).  
Regarding claim 6, Lloyd further teaches determining a measured lymph node drainage pathway away from the region of interest through the one or more lymph nodes based on the marking agent measured within the one or more lymph nodes (gamma camera is used to image the location of the radiotracer…map of the drainage pattern [0004]; Lloyd); and displaying the measured lymph node drainage pathway (map enables the surgeon to…[0004]).  
Regarding claim 7, Lloyd and Toida further teach the marking agent is a radioactive agent (radioactive tracer [0004]; Lloyd) and the displaying of the measured lymph node drainage pathway includes: displaying measured emissions of the marking agent (gamma camera…map of the drainage pattern [0004]; Lloyd | displaying the measured value obtained by the gamma probe [0038]; Toida).  
Regarding claim 8, Lloyd and Toida further teach the lymph node information data includes one or more of a drainage tier, lymph node name, procedure type, patient 
Regarding claim 11, Brown discloses a system for lymphatic specimen tracking and visualization (lymphatic network [0032]), the system comprising: a laparoscopic camera (video images from bronchoscope 50, figure 1 [0034]) insertable into a patient and configured to obtain images; a surgical tool (biopsy tool 102 in 100, figure 1) insertable into the patient; a camera sensor (source of video imaging system [0036]) operatively associated with the laparoscopic camera; a tool sensor (94, figure 1) operatively associated with the surgical tool; an electromagnetic tracking system (this element is interpreted under 35 USC 112f as a tracking module, reference sensors, and an EM field generator | Brown discloses tracking module 72, reference sensors 74, and EM field generator 76, figure 1) configured to track the camera sensor and the tool sensor (camera sensor and tool sensor is in or inserted into 50, figure 1); one or more processors (204, figure 2) configured to execute instructions which, when executed, cause the one or more processors to: receive computed tomographic (CT) image data corresponding to a CT scan (utilize CT image data [0042]); generate a three-dimensional (3D) model of at least a portion of a patient's body from the CT image data (generating a 3D model [0042]); identify one or more lymph nodes inside the 3D model (identification of a target [0042]; lymphatic network [0032]); perform a registration of the 3D model with one or more physical locations in the patient's body (S504, figure 3 | use in a lymphatic network); track a location of the surgical tool ([0043]); based on the tracked location of the surgical tool ([0043]). Brown is silent regarding determine an measure radiation emission levels from the region of interest; and output lymph node information data including the measured radiation emission levels measured for the one or more lymph nodes at the location of the surgical tool and continually update the outputted lymph node information data as the tracked location of the surgical tool changes; and a display configured to display a user interface including the 3D model, the expected lymph node drainage pathway, and the lymph node information data including the measured radiation emission levels.  
Lloyd teaches a procedure/method for optical detection of the sentinel lymph node location in order to guide surgical procedures ([0002]). An injection of a radioactive tracer, a blue dye, or both into the area around an original cancer site ([0004]). The tracer is carried to the sentinel node by lymphatic vessels, which is the lymph node most likely to contain cancer cells ([0004]). A wide field-of-view gamma camera is used to image the location of the radiotracer to map the drainage pattern of the lymphatic fluid from the skin to the lymph nodes ([0004]). By showing where the cancer is likely to have spread, the map enables the surgeon to plan the full procedure prior to the first incision ([0004]). Direct visualization of the injected blue dye or detecting the radioactive tracer with a hand-held gamma probe further guides the surgeon ([0004]). 
Toida teaches using a gamma probe (80, figure 1) for measuring the quantity of gamma radiation in a sentinel lymph node and a gamma radiation quantity display portion (90, figure 1) for displaying the measured value obtained by the gamma probe ([0038]).
the modified method of Brown, Lloyd, and Toida would comprise analyze the one or more lymph nodes based on the tracked location of the surgical tool; imaging assembly in bronchoscope tip 50, figure 1 [0005]; orientation of dynamic 3D model 614 automatically updates based on movement of the EM sensor 94, figure 1 [0050]; Brown); measure radiation emission levels from the region of interest (measuring the quantity of gamma radiation [0038]; Toida); and output lymph node information data including the measured radiation emission levels measured for the one or more lymph nodes at the location of the surgical tool (displaying the measured value obtained by the gamma probe [0038]; Toida) and continually update the outputted lymph node including the measured radiation emission levels (displaying the measured value obtained by the gamma probe [0038]; Toida).  
Regarding claim 12, Brown further discloses the instructions, when executed, further cause the one or more processors to: generate the user interface, the user interface including a sampling window configured to display the identified one or more lymph nodes and the surgical tool as it interacts with the identified one or more lymph nodes inside the patient's body (see 608, figure 4 | real-time view [0051]; Brown). The modified system would display the identified one or more lymph nodes, which are blue from the blue dye in the real-time image ([0051]; Brown).  
Regarding claim 13, Brown further discloses the instructions, when executed, further cause the one or more processors to: generate the user interface, the user interface including a measured drainage window configured to display the lymph node drainage pathway and the lymph node information data (606, figure 4 | 3D model 
Regarding claim 14, Brown further discloses the instructions, when executed, further cause the one or more processors to: generate the user interface, the user interface including a procedure window configured to display and track the surgical procedure being performed (602, figure 4 | see distance to “target center” in figure 4).  
Regarding claim 15, Brown further discloses the instructions, when executed, further cause the one or more processors to: receive a previous 3D model of at least a portion of the patient's body including previous lymph node information data (show marks of the locations where previous biopsies were performed…other identifying information [0042]; Brown); and update the 3D model and the lymph node information data based on the previous 3D model and previous lymph node information data (3D model may also show…[0042]; Brown).  
Regarding claim 16, Brown further discloses the instructions, when executed, further cause the one or more processors to: generate the user interface, the user interface including a removal window configured to display and update the lymph node information data during the surgical procedure (700, figure 5 | activating “mark position” [0053]; Brown).  
Regarding claim 17, Lloyd further teaches the instructions, when executed, further cause the one or more processors to: Application No. 15/924,888Docket No.: 356847.USU2(1988-287)identify drainage tiers of the one of more lymph nodes (drainage pattern [0004]; Lloyd), wherein the drainage tiers are sentinel nodes (carry the tracer to the sentinel node [0004]) and one or more secondary nodes 
Regarding claim 18, Brown and Lloyd further disclose the lymph node information data includes one or more of drainage tiers (visualize the blue dye or detect the radioactive tracer [0004]; Lloyd | real-time image [0051]; Brown), lymph node name, patient information, date, and clinician information.  
Regarding claim 20, Brown further discloses the instructions, when executed, further cause the one or more processors to: generate the user interface, the user interface including a location window configured to display a portion of the 3D model that corresponds with the images obtained by the laparoscopic camera (606, figure 4 | orientation of dynamic 3D model automatically updates [0050]; Brown).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        October 21, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795